Case 1:20-cv-02797-UNA Document9 Filed 01/22/21 Page 1 of 2

JUITEDS SITES DISTRICT CouRT FoR se
DISTRicT oF ColuMBIA

PR NCE. Nes “a N -4 fe
re ft Shans Kf Cage.No, 10-2797
PBISTRNCT OF COWWMBIA ef a /

Deven chee ‘

Notice of APPEAL

| Notice iS Nereloy given ter! “Pena Sones
Pla F nthe aloaxve= entitled meartle 1, af peals, to
the United Shates Court of Appeals foc Me.

| Dicheet of Columbia Tran the Final Jog runt
(enter eck uUv-lWhis achoq on December jl AIA
and On Decem bex- IG, 4620

By
¥ E\NCE < ONE
SA Y Ss = O C }
Decemb a 2 , Vine

 
Case 1:20-cv-02797-UNA Document9 Filed 01/22/21 Page 2 of 2

PRooF oF seevice.

NAG pre Paid Miarted be the er IN

Lar Cant tor “Die, isthe Cour ov
Decenboy Al Me AC,

_BY
PRINCE. JOVES
ZAVYSS-5§ 09.
